—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 8, 1996, which, upon reargument, adhered to a prior order denying plaintiffs’ motion to remove and consolidate a Civil Court action with the instant action, unanimously affirmed, without costs.
While we disagree with the motion court that the instant ac*71tion, involving a dispute between tenant factions over control of a not-for-profit housing development fund corporation and a claim of wasting of corporate assets, had been finally disposed of by a prior order and judgment, we agree with the motion court’s alternative reason for denying the motion, namely the absence of common questions of law and fact with the Civil Court action. That action involves a claim for attorneys fees by the attorney hired by the tenant faction, which has been found herein to be unlawfully acting on behalf of the corporation. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Andrias, JJ.